



Exhibit 10.11


May 4, 2018


Mr. Kevin Warren








Dear Kevin,




Since the earliest days of UPS, over 110 years ago, we've regarded our
management team as partners. Our company's founder, Jim Casey, established a
culture where we share ownership in the company, a responsibility to help one
another and our communities, and a commitment to integrity and the values of
UPS.


We are proud to offer you the opportunity to join our partnership. On behalf of
UPS, I am pleased to formally extend to you the offer to become Senior Vice
President and Chief Marketing Officer. Your talents and experience are a perfect
fit for UPS, and I believe that you will find the opportunity rewarding and
challenging.


This letter confirms the key terms of our offer of employment.


Compensation


•
Your initial base salary will be $50,000 per month ($600,000 annually). Merit
increases are recommended on an annual basis and follow UPS merit guidance and
take effect with April payroll.



•
You will be eligible to participate in the UPS Management Incentive Program
(MIP) in accordance with the terms of the MIP as in effect from time-to-time.
The target value of your annual award will be 130% of your annualized base
salary. The actual award will be determined by multiplying your target award
value by a factor that is determined based upon company performance against
annually defined measures. Currently, any earned MIP award is paid one-third in
electable cash and two-thirds in restricted performance units ("RPUs") granted
pursuant to the applicable UPS stock incentive plan. These RPUs vest pro-rata
over five years and convert to UPS Class A stock (net of applicable tax
withholdings) following vesting. However, your initial award will be prorated
and paid in unrestricted Class A UPS stock in March 2019. Subsequent awards will
follow the process outlined above.



•
As a UPS MIP participant, you will be eligible to receive annually a UPS
Ownership Incentive Award.

Under current program terms, your UPS Ownership Incentive Award is 1.5% of the
value of your eligible UPS holdings (including certain RPUs and RSUs) up to a
maximum of one month's salary and is delivered in conjunction with MIP awards in
March of each year. Like the MIP award, the UPS Ownership Incentive award is
paid one-third in electable cash and two-thirds in RPUs, pursuant to the
applicable stock incentive plan. However, the delivery of the UPS Ownership
Incentive award for 2018, to be delivered in March 2019, will be paid entirely
in fully vested UPS Class A stock.






















Offer of Employment With UPS for Kevin Warren
Page 1 of 6





--------------------------------------------------------------------------------







•
You will be eligible to participate in the UPS Long-Term Incentive Performance
award program (LTIP) in accordance with the terms of the LTIP as in effect from
time-to-time. The LTIP provides for equity grants to senior UPS leaders and is
focused on delivering long-term shareholder value. LTIP awards currently are
paid in Performance Units that vest and convert to UPS Class A stock three years
after grant. Your target LTIP award level will be 350% of your annualized base
salary. The actual award values will be determined by company performance
measured against the established targets for Revenue Growth, ROIC and RTSR
metrics (with such metrics subject to change in future years). LTIP awards are
normally granted annually in March.



•
You will be eligible to receive an annual non-qualified stock option grant
pursuant to the applicable UPS stock incentive plan. The target stock option
award value for your position currently is 30% of annualized salary and is
generally awarded in March of each year. The stock options vest pro-rata over
five years, with a ten-year maximum term and are subject to the terms of the
stock plan and an award agreement. The number of options will be determined by
dividing the total grant value by the Black­ Scholes valuation of the options
determined as of the date of grant.



•
You will be eligible for participation in the UPS Deferred Compensation Plan.
This plan allows deferral of your salary as well as the cash portion of UPS
Management Incentive Program awards in accordance with the limitations set forth
in the terms and conditions of the plan.



•
You will be eligible to participate in UPS's defined contribution retirement
program, subject to the terms and conditions thereof as in effect from time to
time. As presently structured, the program provides:

◦
A 50% company match on your contributions up to 6% of eligible compensation; and

◦
A service-based UPS Retirement Contribution which begins as 5% of eligible
compensation,

increasing after five years of service, and is fully vested after three years of
service.


•
You will be eligible for personal financial counseling services and tax return
preparation reimbursement, within the limits established by UPS. The current
annual limit for personal financial counseling and tax preparation services is
$15,000.





Benefits


•
You will be eligible to participate in the UPS Flex Benefits Plan in accordance
with the terms and conditions thereof, including the following benefits:



◦
Healthcare (multiple plan options)     

◦
Dental

◦
Vision Care

◦
AD&D Coverage

◦
Life Insurance (self, spouse, children)

◦
Critical Illness Insurance

◦
Healthcare Spending Account

◦
Child/Elder Care Spending Account



Information on the UPS Flex Benefits Plan and enrollment will be provided
separately to you.


•
You will be eligible for 30 vacation days and 5 personal days per annum.















Offer of Employment With UPS for Kevin Warren
Page 2 of 6





--------------------------------------------------------------------------------







•
The Senior Vice President and Chief Marketing Officer position requires you to
be based in Atlanta.

You will be eligible to participate in the UPS New Hire Homeowner Relocation
Program ("Relocation Assistance"), including pre-move house-hunting expenses,
temporary living expenses, home purchase expenses (e.g. fees), household goods
moving expenses, and final moving expenses. The terms and conditions of the
Relocation Assistance program will be separately provided to you.


Consideration for Forfeited Compensation from Previous Employer


The following benefits will be provided to you in consideration of the
compensation you are forfeiting due to your termination of employment from your
prior employer. The information below is intended to provide you a summary of
each of these specific, one-time awards. The vesting schedule for the RSU grant
described below will be as specified in the grant award agreement that you will
be required to accept in connection with the grant of the award.


•
You will receive a special one-time grant of Restricted Stock Units (RSUs)
valued at $3 million as consideration for equity forfeited from your previous
employer. The RSUs will be awarded pursuant to (and subject to the terms of) the
UPS 2015 Omnibus Incentive Compensation Plan and a Restricted Stock Unit Award
Agreement, and the number of RSUs awarded will be calculated by dividing $3
million by the closing price of UPS stock on the grant date. The grant date for
your award will be August 2018. This award will vest as follows: 33.3% in
January 2019, 33.3% in January 2020, 33.3% in January 2021 subject to your
continued employment through each applicable vesting date (however, if your
employment is terminated by UPS without "Cause"1 you will continue vesting in
the RSUs; similarly, if your employment is terminated by death or disability,
vesting will occur in accordance with the terms of the award). Promptly
following each vesting date, UPS Class A Shares will be issued to you (net of
tax withholdings). The grant award agreement includes a more detailed
description of the vesting and other terms of the RSUs.



•
You will receive Transition Payments in the total amount of $2,450,000 (less tax
withholdings), paid to you as follows subject to your continued employment
through each applicable payment date: $950,000 on June 30, 2018, $750,000 on
June 30, 2019, $750,000 on June 30, 2020 (however, if your employment is
terminated by UPS without "Cause" or your employment is terminated by death or
disability you will receive the June 30, 2019 and June 30, 2020 payments, if not
already received.)







Additional Terms


1.
You will be an "at-will" employee, which means either you or UPS may terminate
your employment at any time and for any reason.



2. Your employment is contingent upon your relocation to the Atlanta
metropolitan area no later than June 30, 2019.














______________________________________________________________________________________________________


1. 
For purposes of this offer letter, "Cause" means termination of your employment
by UPS due to one or more of the following: the indictment of any felony or
indictment of a misdemeanor involving theft or moral turpitude; and/or
commission of any act or omission that constitutes neglect or misconduct with
respect to your employment duties that results in economic harm to the Company;
and/or violation of any of the Company's substance abuse, compliance or any
other policies that may be applicable to you and that may be in effect at the
time of the occurrence; and/or a breach of any material provision of any other
agreements or understanding in effect at the time of the breach, between you and
the Company.









Offer of Employment With UPS for Kevin Warren
Page 3 of 6





--------------------------------------------------------------------------------











3. If you are terminated for Cause or you resign from UPS within 36 months
following your start date, you agree to repay the full amount of the paid
Transition Payment within 30 days of your last day of employment. Your signature
below indicates your agreement to these repayment terms.


4. If you are terminated for Cause or you resign from UPS within 24 months
following your start date, you agree to repay the full amount of any Relocation
Assistance you received within 30 days of your last day of employment. You will
be required to sign a separate repayment agreement before receiving these
benefits.


5. Your employment is contingent upon your signing the attached UPS Protective
Covenant Agreement. This agreement protects the company's intellectual property,
talent and competitive advantages while also meeting stockholder expectations
governing executive compensation. I urge you to read this agreement carefully
and make sure that you understand its terms. In summary, the restrictions set
forth in the Agreement include:
•
A prohibition on disclosure of the company's confidential information;

•
A non-compete provision covering all domestic and worldwide geographic areas in
which UPS does

business in the transportation and logistics industries; and
•
A prohibition on recruiting or soliciting Company employees and customers.



6. This offer is contingent on background check results.


7. We anticipate your start date with UPS to be June 1, 2018.


8. This offer letter supersedes any other offer letters signed by the parties.












































Offer of Employment With UPS for Kevin Warren
Page 4 of 6





--------------------------------------------------------------------------------







Summary


Core Compensation Package.
Amount.
Base Salary
$50,000 / month ($600,000 /year)
- Merit increases are recommended and applied in April each year
Management Incentive Program (MIP) Performance Incentive
Target of 130% of annualized salary ($780,000)
  - Awards generally granted in March each year
  - Initial award will be prorated and paid in unrestricted Class A UPS
         stock (March 2019)
  - Subsequent awards payable 1/3 electable cash and 2/3 RPUs with
         five-year graded vesting
Management Incentive Program (MIP) Ownership Incentive
1.50% of the value of eligible UPS holdings (up to $50,000)
- Eligible holdings include Class A UPS stock and any outstanding
        or unvested RSUs & RPUs (except LTIP RPUs)
- Same delivery as MIP Performance Incentive
Long-Term Incentive Performance Award (LTIP) Program
Target of 350% of annualized salary ($2,100,000)
   - Awards generally granted in March each year
- Delivered in RPUs and payable at completion of 3-year
performance period
Stock Options
30% of annualized salary ($180,000)
     - Awards generally granted in March each year
     - Non-qualified options, 5-year graded vesting, 10-year term
TOTAL TARGET
COMPENSATION
$3,710,000





Benefits ·...
Detail.
UPS Retirement Program
Currently 50% company match on contributions up to 6% of eligible compensation
+Service-based UPS Retirement Contribution
- Company contribution increases over time
UPS Flex Benefits Plan
Healthcare (multiple plan options), Dental, Vision Care, AD&D
Coverage, Life Insurance, Critical Illness Insurance, Healthcare Spending
Account, Child/Elder Care Spending Account.
Financial Services and Tax Preparation Benefit
$15,000 I year
UPS New Hire Homeowner Relocation Program
Pre-move house-hunting expenses, temporary living expenses, home purchase
expenses (e.g. fees), household goods moving expenses, and final moving
expenses.



Buy-Out /Retention Awards
Amount
Special One-Time RSU Grant as consideration for forfeited compensation
$3,000,000
 - Vests in equal installments of $1,000,000 in January 2019, January 2020, &
January 2021
 - Conversion to Class A UPS stock upon vesting
Transition Payments
$2,450,000
- Payable in three installments of $950,000 on June 30, 2018, $750,000 on June
30, 2019, & $750,000 on June 30, 2020







Offer of Employment With UPS for Kevin Warren
Page 5 of 6





--------------------------------------------------------------------------------







I look forward to working with you and expect you will find your partnership
with UPS to be a rewarding and exciting experience. If you have any questions,
please feel free to contact me.


Sincerely,


/S/ TERI P. MCCLURE


Teri P. McClure
Chief Human Resources, Labor and Communications Officer, UPS




Acceptance


I have read the offer of at-will employment UPS has presented to me in this
letter. I understand and agree that if I choose to accept UPS's offer that my
employment at UPS, both in the position of Senior Vice President and Chief
Marketing Officer and in any other position to which I may be transferred or
promoted in the future, my employment is and will remain "at-will" and that both
UPS and I will have the right to terminate the employment relationship at any
time and for any reason without prior notice. I also understand and agree that
neither company policy, practice nor employee statements to me can alter the
at-will status of my employment. My status as an at-will employee may be
modified only by a written employment agreement so specifying and signed by an
officer of UPS.






ACCEPTED BY:


/S/ KEVIN WARREN___
(Signature, Kevin Warren)




May 5, 2018__________
(Date)


Kevin Warren_________
(Print Name)








































Offer of Employment With UPS for Kevin Warren
Page 6 of 6



